 


114 HR 5420 IH: To authorize the American Battle Monuments Commission to acquire, operate, and maintain the Lafayette Escadrille Memorial in Marne-la-Coquette, France.
U.S. House of Representatives
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5420 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2016 
Mr. Miller of Florida introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To authorize the American Battle Monuments Commission to acquire, operate, and maintain the Lafayette Escadrille Memorial in Marne-la-Coquette, France. 
 
 
1.Lafayette Escadrille Memorial in Marne-la-Coquette, France 
(a)In generalSubject to subsection (b), the American Battle Monuments Commission (hereinafter referred to as the Commission) may acquire, operate, and maintain the Lafayette Escadrille Memorial in Marne-la-Coquette, France. (b)Agreement requiredThe Commission may carry out subsection (a) only pursuant to an agreement— 
(1)between the Commission and the Lafayette Escadrille Memorial Foundation; and (2)subject to the consent of the Government of France. 
(c)Payment of expensesThe Commission may employ such personnel as are necessary to carry out this Act.    